Citation Nr: 0618547	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran compensation 
for a right shoulder disability pursuant to the provisions of 
38 U.S.C.A. § 1151.  In March 2005, he testified on his own 
behalf before a decision review officer at the RO.  

The veteran also initiated an appeal of the June 2004 denial 
of a total disability rating based on individual 
unemployability.  However, in a March 2005 written statement, 
he withdrew this issue on appeal and it is thus no longer 
before the Board.  See 38 C.F.R. § 20.204 (2005).  


FINDING OF FACT

The competent medical evidence supports a conclusion that the 
veteran does not have additional residual disability of the 
right shoulder as a result of his April 2003 VA surgery.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right shoulder disability is not warranted.  38 C.F.R. 
§38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.361, 3.800 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via an 
April 2004 letter, a June 2004 rating decision, and the 
statement of the case (SOC).  In addition, the RO letter and 
the SOC provided the veteran with specific information 
relevant to the VA's duty to notify.  Thus, no further 
notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decisions, and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the April 2004 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claim for VA benefits sought.  In addition, 
the reasons and bases of the June 2004 rating decision, as 
well as the SOC, specifically explained to the appellant what 
the evidence must show in order to establish entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim, the Board 
finds that he has been notified of the need to provide such 
evidence.  See 38 C.F.R. §  3.159(b)(1) (2005).  The AOJ's 
April 2004 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the SOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for VA benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for VA benefits, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The veteran seeks service connection under 38 U.S.C.A. § 1151 
for a right shoulder disability.  38 U.S.C.A. § 1151 provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  However, the qualifying 
disability or death must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).  Competent medical evidence is 
required to support claims involving a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b) (2005).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1) (2005).  

According to the veteran's assertions, an April 2003 VA 
operation on his right shoulder resulted in disability for 
which he seeks service connection under 38 U.S.C.A. § 1151.  
VA treatment records confirm that in April 2003, the veteran 
underwent a right humeral head replacement at the San Juan VA 
medical center.  A history of a prior rotator cuff repair, 
also surgically repaired, was noted.  Degenerative joint 
disease of the right shoulder was also observed.  The 
operation was without incident, and after a few days of 
recovery in the hospital, he was discharged to be followed on 
an outpatient basis.  The veteran alleges that since the 
operation, he has had limitation of motion of the right 
shoulder secondary to pain and weakness.  At his March 2005 
personal hearing, he stated that immediately following his 
surgery, he began to lose use of his arm, interfering with 
his daily living.  For this disability, he seeks 
compensation.  

Prior to his April 2003 surgery, the veteran underwent a 
right shoulder assessment by a VA examiner in March 2003.  He 
reported a history of chronic right shoulder pain 
unresponsive to conservative treatment.  His history of right 
shoulder rotator cuff tear, previously surgically repaired, 
was noted.  On physical examination, his right shoulder 
displayed forward flexion to 80º, abduction to 90º, external 
rotation from 10 to 20º, and no internal rotation at all.  
MRI and X-ray studies of the shoulder confirmed a current 
rotator cuff tear and degenerative joint disease.  

In October 2003, the veteran underwent a VA medical 
examination pursuant to an unrelated claim, and reported 
right shoulder pain and limitation of motion.  With objective 
testing, he was observed to have limited range of motion of 
the right arm and shoulder.  The assessment was status post 
right hemiarthroplasty of the right shoulder with prosthetic 
humeral head replacement.  

Thus, according to the objective medical evidence of record, 
the veteran had pain and limitation of motion of the right 
shoulder prior to his April 2003 VA surgery, and pain and 
unspecified limitation of motion thereafter.  This evidence 
alone is insufficient to grant the veteran's claim.  He has 
not otherwise presented any other competent evidence of an 
increase in disability of the right shoulder following and 
attributable to his surgery.  Even assuming that the 
veteran's right shoulder disability, which clearly existed 
prior to the April 2003 surgery, has increased in severity 
since that time, he has not presented evidence that such an 
increase was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical care, as opposed to the 
natural progression of the disorder.  All medical evidence of 
record indicates that the April 2003 surgery was performed in 
a normal manner without complication, and the veteran was in 
no worse a state relative to his right shoulder thereafter.  

While the veteran and his representative have alleged that 
his right shoulder disability has increased substantially 
secondary to VA treatment, there is no indication that they 
possess the requisite knowledge, skill, experience, training, 
or education to qualify as medical experts for their 
statements to be considered competent evidence with regard to 
foreseeability of the disability or fault on the part of VA.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Board finds that since the fault and foreseeability 
elements have not been established, the claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 must be denied.  
Loving v. Nicholson, 19 Vet. App. 96 (2005).  As a 
preponderance of the evidence is against the award of 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right shoulder disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


